Citation Nr: 0736446	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  94-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether, in a rating decision dated July 1993, the RO 
properly reduced the evaluation assigned the veteran's 
hypertension from 20 to 10 percent and, if so, whether an 
increased evaluation is assignable for that disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral traumatic arthritis of the ankles, prior to 
November 8, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture with traumatic arthritis, 
status post exostosis of the right malleolus, from November 
8, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture with traumatic arthritis, 
from November 8, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1985.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO in Atlanta, Georgia subsequently 
certified this appeal to the Board for appellate review.

The Board remanded these claims to the RO in April 1997 and 
December 2000.

The Board addresses the claims of entitlement to evaluations 
in excess of 10 percent for bilateral traumatic arthritis of 
the ankles, prior to November 8, 1999, residuals of a right 
ankle fracture with traumatic arthritis, status post 
exostosis of the right malleolus, from November 8, 1999, and 
residuals of a left ankle fracture with traumatic arthritis, 
from November 8, 1999, in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision dated April 1992, the RO granted the 
veteran service connection for hypertension and assigned that 
disability a 20 percent evaluation.  

2.  In a rating decision dated July 1993, the RO reduced the 
20 percent evaluation assigned the veteran's service-
connected hypertension to 10 percent, effective from October 
1, 1993, based on a VA examination conducted in March 2003.

3.  The RO reduced the 20 percent evaluation without 
observing applicable law and regulations.


CONCLUSION OF LAW

The July 1993 rating decision, in which the RO reduced the 
evaluation assigned the veteran's hypertension from 20 to 10 
percent, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA did not provide the 
veteran adequate notice and assistance with regard to the 
claim being decided.  However, given the favorable 
disposition of this claim, discussed below, the Board's 
decision to proceed in adjudicating it does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The basic facts in this case are not in dispute.  In a rating 
decision dated April 1992, the RO granted the veteran service 
connection for hypertension and assigned that disability a 20 
percent evaluation, effective from June 1991.  This 
evaluation remained in effect for approximately one year, 
when in March 1993, the veteran underwent a VA examination.  
Based on the findings of this examination, the RO, in a 
rating decision dated May 1993, proposed to reduce the 
evaluation assigned the veteran's service-connected 
hypertension to 10 percent.  In a letter dated the same 
month, the RO notified the veteran of the proposed reduction.  
In a rating decision dated July 1993, the RO effectuated the 
reduction to 10 percent, effective October 1993. 

The veteran seeks restoration of the 20 percent evaluation 
that the RO assigned his hypertension, effective from June 
1991.  According to his written statements submitted during 
the course of this appeal, the RO improperly reduced the 
20 percent evaluation assigned his hypertension.  Allegedly, 
his hypertension has not improved and fluctuates constantly, 
necessitating frequent changes in medication. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  
38 C.F.R. § 3.105(e) (2006).  In this case, in considering a 
possible reduction in the evaluation assigned the veteran's 
hypertension, the RO satisfied these procedural requirements.  
Specifically, it issued a rating decision in May 2003 
proposing to reduce the evaluation assigned the veteran's 
service-connected hypertension to 10 percent.  This rating 
decision sets forth the material fact and reason for the 
proposed reduction, namely, that the report of VA examination 
conducted in March 2003 fails to show diastolic blood 
pressure readings of predominantly 110 or more with definite 
symptoms.  

By letter dated May 1993, the RO notified the veteran of the 
proposed reduction and informed him that he had 60 days to 
submit evidence to show that the change should not be made.  
This notice set forth the reason for the action and the 
evidence upon which the action was based.  See 38 C.F.R. § 
3.105(i)(2) (2006).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires. 38 
C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this 
requirement by providing the veteran 60 days from May 1993 to 
submit additional evidence, notifying the veteran of the 
actual reduction in July 1993, and allowing a 60-day period 
to expire before assigning the reduction an effective date of 
October 1993.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulations, 38 C.F.R. §§ 
3.343, 3.344 (2006).  Under 38 C.F.R. 
§ 3.343(a), total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).

With regard to 38 C.F.R. § 3.344, sections (a) and (b) are to 
be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 20 percent evaluation assigned the veteran's 
service-connected hypertension to 10 percent, the RO reduced 
an evaluation that had been in effect for less than five 
years, since June 1991. Therefore, section (c) is applicable.  
Under 38 C.F.R. § 3.344(c) (2006), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

Where a rating has been reduced without observing applicable 
law and regulations, however, the rating is void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Greysck 
v. West, 12 Vet. App. 288 (1999).  In such a case, the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In this case, in its July 1993 rating decision, the RO noted 
that it was basing its reduction on the findings of a March 
1993 VA examination.  More specifically, it noted that the 
report of that examination did not show diastolic blood 
pressure readings of predominantly 110 or more.  It thus 
discussed the report in the context of the rating schedule, 
rather than pursuant to applicable reduction criteria.  The 
RO did not Consider pertinent regulatory provisions, 
including 38 C.F.R. §§ 3.343, 3.344, in reducing the 20 
percent evaluation.  

Inasmuch as the RO reduced the 20 percent evaluation without 
observing applicable law and regulations, the Board concludes 
that the July 1993 rating decision is void ab initio.  The 
veteran's claim for restoration of the 20 percent evaluation 
must therefore be granted.


ORDER

The July 1993 reduction in the 20 percent evaluation assigned 
the veteran's hypertension being void ab initio, restoration 
of that evaluation is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The veteran also claims entitlement to evaluations in excess 
of 10 percent for bilateral traumatic arthritis of the 
ankles, prior to November 8, 1999, residuals of a right ankle 
fracture with traumatic arthritis, status post exostosis of 
the right malleolus, from November 8, 1999, and residuals of 
a left ankle fracture with traumatic arthritis, from November 
8, 1999.  Additional action is necessary before the Board 
decides these claims.  

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claims being remanded is 
necessary.  VA afforded the veteran VA examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  Since then, most recently in a Written Brief 
Presentation dated August 2007, the veteran has alleged that 
his bilateral ankle disabilities have worsened.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claims for increased evaluations for 
his service-connection ankle 
disabilities.  Forward the claims file to 
the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all manifestations of the 
veteran's ankle disabilities, 
including, if appropriate, 
limitation of motion, pain, 
including on motion, swelling, and 
ankylosis;

b) characterize any limitation of 
motion of either ankle as moderate 
or marked;

c) indicate whether, prior to 
November 8, 1999, the veteran 
manifested symptomatology of both 
his left and right ankle 
disabilities and, if so, identify 
the symptomatology then attributable 
to each disability;

d) indicate whether the veteran's 
ankle disabilities cause or have 
caused functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically;

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


